PAGE, Circuit Judge.
The District Court held claims 2, 5, and 23 of Wahl patent No. 1,487,189 valid. Appellant’s sole contention is that the patent is invalid because of the prior art. Figure 1 of the patent, showing the parts of the clipper within the case, is reproduced:



*636Claim 5 reads:
“In a clipper the combination of a case, a clipper blade carried thereby, a movable clipper blade co-operating with the first mentioned blade, an electromagnet carried by the ease, a circuit for the magnet, a spring carried armature bar co-operating with the electromagnet, a yielding driving connection between the armature bar and the movable clipper blade, means for subjecting the yielding driving connection to tension, and means for adjusting the tension of the spring carried armat/ure bar.”
The specification states that the clipper “is intended to be operated by an alternating electric current its principle of operation being the provisions of an electromagnet or magnets” (2) “co-operating with an armature bar” (3) “in such manner that the alterations of the current will vibrate the armature bar to operate the movable clipper blade” (13).
The stated objects are:
(a) “To so construct and mount the armature bar” (3) “that its tension against vibration may be varied.”
(b) “To so connect tbe movable clipper blade” (13) “to tbe armature bar” (3) “that it will be held in proper position with relation to tbe stationary clipper blade” (14) “through tbe means of a spring tension device,” (9) “tbe spring tension device serving also as a driving connection.”
(e) “Tbe provision of means” (6,19, 21) “for adjusting tbe position of tbe armature bar” (3) “to vary tbe amount of pressure of tbe spring tension device” (9) “between tbe armature bar and tbe movable clipper blade.”
Tbe application bad much attention in tbe Patent Office. Claims were repeatedly rejected on Palmer No. 432,433, Burgon No. 468,217, and many other patents not here cited. The Wahl device was put in interference with, and prevailed over, Reid No. 1,-446,211. All but one of tbe prior art patents are electrically operated animal hair clippers of tbe make-and-break kind, having not over 20 movements of tbe blade per second. Those patents date back to 1890. The fact that there is no evidence that those devices ever came into general use for any purpose through a course of nearly 30 years, and that no one before Wahl made an electrically workable human hair clipper is some evidence, we think, that tbe teaching of those patents was not very strong. Particularly is this true in view of tbe fact that there was an almost instant demand for tbe Wahl clipper and that 175,000 were sold in a short time.
Wahl, with an electric vibrator before him, worked a number of years and encountered many failures before making a successful device. After be got bis clipper together, there was a rattling that bad to be eliminated, and be found that tbe joint between tbe armature arm (8) and tbe moving blade (9) bad to be a yielding one to follow the blade. He testified that, because of friction from tbe high speed, tbe blades could not be so screwed down as in prior art devices.
Tbe Palmer patent issued in 1890. Its cutter bar, as shown in Figure 2 of tbe drawing, very much resembles tbe old sickle bar used in mowing machines many years prior to that time. Its “spring plates” are fingers that press down upon tbe cutter bar to keep it in place. Tbe side to side movement is caused by a bar pivoted at one end, and connected at tbe other with tbe cutter bar. Tbe bar is alternately attracted by two magnets, between which it passes, so that it is given a vibratory movement. Tbe parts all work in one plane and the movements are not more than 20 per second.
In tbe Cox device (British patent No. 7989) what is called tbe knife bar, is pivoted near its middle. On one end is the moving cutting blade, and at tbe other tbe power is applied so that tbe cutting blade swings from side to side on tbe pivot as a fulcrum. Tbe adjustment between tbe blades is made by a screw that presses down upon a spring on top of tbe moving cutting blade. Tbe movements in this device are, as in tbe Palmer device, comparatively slow. Palmer and Cox are tbe closest references.
Operated under tbe 60-cycle alternating current, tbe speed of tbe moving parts in tbe WahLdevice is at least six times tbe speed of the'-devices in tbe prior art. Tbe moving parts in tbe Wahl device are wholly different from those in tbe prior art.. Instead of tbe bar swinging upon a pivot, as in Palmer and and Cox, Wahl uses an armature bar 3, fastened to tbe blade spring 4, which extends, as one piece, to tbe back of tbe case 1, where it abuts against a shoulder and is held rigidly in place by tbe bolt 5, so that tbe spring blade is held against tbe adjusting screw 6. Tbe movement of tbe cutting blade is induced by tbe alternating current vibrating tbe armature bar through contacts at points intermediate tbe armature arm 8 and tbe end of tbe spring blade 4, where it is attached to tbe frame by bolt 5. Tbe adjustment between tbe cutting blade 13 and tbe stationary blade 14 is made by means of the bar 19 and tbe screw 21: In tbe "Wahl device, tbe only connection between tbe cutting blade *63713 and the armature arm 8 is the yielding spring 9, without which yielding connecting device the evidence shows the clipper would not work. We find nothing in the prior art that is similar, or that would function the same in a high speed device.
We are of opinion that the claims were not anticipated in the art.
The decree is affirmed.